Citation Nr: 0940306	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for a dental disorder 
and periodontal disease.  

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected status post right rotator cuff repair.  

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected status post left rotator cuff repair.  

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected postoperative left knee patellar tendon 
tear.  

6.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left foot plantar fasciitis.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from February 1982 to May 
1986, and from November 1987 to October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.    

In April 2009, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

As discussed during the Veteran's hearing, the issue of 
entitlement to service connection for hypertension, has been 
raised.  This issue has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Left ear hearing loss was not caused or aggravated by 
service

2.  Loss of teeth are not shown to be the result of dental 
trauma during service.  

3.  The Veteran's service-connected status post right rotator 
cuff repair is productive of complaints of pain, and flexion 
to no less than 175 degrees, and abduction to no less than 
180 degrees; his right shoulder disability is not shown to be 
productive of impairment, dislocation or nonunion of the 
clavicle or scapula with loose movement; ankylosis of 
scapulohumeral articulation; limitation of motion midway 
between the side and shoulder level; a malunion or other 
impairment of the humerus; or recurrent dislocation of the 
scapulohumeral joint.  

4.  The Veteran's service-connected status post left rotator 
cuff repair is productive of complaints of pain, with flexion 
to no less than 135 degrees, and abduction to no less than 
140 degrees; his left shoulder disability is not shown to be 
productive of impairment, dislocation or nonunion of the 
clavicle or scapula with loose movement; ankylosis of 
scapulohumeral articulation; limitation of motion midway 
between the side and shoulder level; a malunion or other 
impairment of the humerus; or recurrent dislocation of the 
scapulohumeral joint.  

5.  The Veteran's service-connected postoperative left knee 
patellar tendon tear is productive of extension to 0 degrees 
and flexion to no less than 140 degrees, and no ankylosis or 
instability.  

6.  The Veteran's service-connected plantar fasciitis, left 
foot, is not shown to be productive of a moderately severe 
foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).    

2.  Service connection for missing teeth due to dental trauma 
for purposes of payment of disability compensation is 
precluded by law.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107, 
7104(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2009).  

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected status post right rotator cuff 
repair have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2009).  

4.  The criteria for an initial evaluation in excess of 10 
percent for service-connected status post left rotator cuff 
repair have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2009).   

5.  The criteria for an initial evaluation in excess of 10 
percent for service-connected postoperative left knee 
patellar tendon tear, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261, 5262 (2009).  

6.  The criteria for an initial rating in excess of 10 
percent for service-connected plantar fasciitis, left foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.73, 
Diagnostic Codes 5020, 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that for all claims, subsequent to 
the statement of the case, dated in June 2007, additional 
evidence has been received that has not been reviewed by the 
RO.  However, in September 2009, the Veteran submitted a 
waiver of RO review.  See 38 C.F.R. § 20.1304 (2009).  

The Veteran asserts that service connection is warranted for 
left ear hearing loss, and a dental disorder, to include 
periodontal disease.  

The Board will analyze the claim for left ear hearing loss 
first. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

The Veteran's service treatment reports contain several 
audiometric reports, dated in 1987, 1991, 1998, and 2001, 
which do not show that he had hearing loss in the left ear, 
as defined at 38 C.F.R. § 3.385.  An audiometric report 
associated with the separation examination report from his 
second period of active duty, dated in May 2005, also does 
not show that he had hearing loss in the left ear, as defined 
at 38 C.F.R. § 3.385.  In an associated "report of medical 
history" to the May 2005 separation examination report, the 
Veteran denied a history of hearing loss or wearing a hearing 
aid.  

As for the post-service medical evidence, it consists of VA 
reports, dated between 2003 and 2007.  This evidence includes 
a VA audiometric examination report, dated in September 2005, 
which contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
-
-
-
-
LEFT
N/A
20
25
35
35

These results show an average decibel loss of 28.75 in the 
left ear.  Speech recognition ability in the left ear was 100 
percent.  The report notes that the Veteran does not have 
disabling hearing loss in his left ear under 38 C.F.R. 
§ 3.385, providing evidence against this claim.   

The Board has determined that the claim must be denied.  The 
there is no competent evidence to show that left ear 
sensorineural hearing loss was manifested to a compensable 
degree within one year of separation from service, see 38 
C.F.R. §§ 3.307, 3.309, nor is the Veteran currently shown to 
have left ear hearing loss as defined at 38 C.F.R. § 3.385.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.    

The Veteran asserts that he is entitled to service connection 
for a dental disorder and periodontal disease.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

The Veteran's service treatment reports show that he 
underwent dental treatment while in service, with treatment 
for carious teeth, extractions, and bridgework.  An October 
2000 report notes moderate to severe periodonitis with bone 
loss, and secondary trauma from occlusion.  This evidence 
includes VA treatment reports which show that during service, 
between 2003 and 2005, the Veteran received VA treatment for 
dental conditions, with a history of several restorations, 
bridge abutments, and implant/implant restorations.  In 
September 2004, he underwent an extraction of an impacted 
root tip in the upper left jaw.  A June 2005 report notes 
that teeth #1, #2, #14, #15, #16, #17, #29, #30, and #32 were 
missing, and that he was to receive a sinus lift with bone 
implants.  This was apparently done in September 2005.  

Following separation from service, VA progress notes, dated 
between 2005 and 2009, show that he received several dental 
treatments for conditions that included a fractured 
restoration of tooth #4, recurrent decay, and an oral antral 
fistula in the left maxilla following extraction of tooth 
#15.  

A VA pre-discharge dental examination report, dated in June 
2005, notes moderate impairment of masticatory function due 
to loss of all the upper left molars, missing teeth #14 and 
#15 that "could probably be replaced with implants or a 
removable partial denture," no limitation on intercisal 
range of motion, severe alveolar bone loss on the left 
maxilla in the area of missing teeth #14 and #15 that would 
require a maxillary sinus bone graft procedure prior to 
replacement with implants.  The diagnosis notes that teeth 
#14 and #15 were probably missing due to periodontal disease, 
but not the loss of substance of the body of the maxilla.  

The Board first notes that the Veteran has not presented a 
claim for service connection for a dental disorder for 
purposes of receiving VA outpatient treatment and services.  
See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  
Furthermore, there is no basis for compensation for any 
dental disorder, since both of the applicable regulations 
clearly provide that replaceable missing teeth are not 
"disabling conditions" and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  

There is no evidence that the Veteran had maxillary dental 
loss due to trauma in service, nor was the Veteran a prisoner 
of war.  In this regard, to the extent that the October 2002 
service treatment report notes moderate to severe 
periodonitis with bone loss, and "secondary trauma from 
occlusion," the applicable law provides that service 
connection is warranted for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible.  In this 
case, the evidence clearly shows that his loss of teeth are 
secondary to his periodonitis.  Service connection for 
missing teeth is therefore not warranted.  

As the Veteran does not have one of the dental disorders 
listed under 38 C.F.R.  § 4.150, there is no basis for an 
award of compensation based on the Veteran's claim of loss of 
teeth.  

The Veteran asserts that he is entitled to an initial rating 
in excess of 10 percent for service-connected status post 
right rotator cuff repair, an initial rating in excess of 10 
percent for service-connected status post left rotator cuff 
repair, an initial rating in excess of 10 percent for 
service-connected postoperative left knee patellar tendon 
tear, and an initial rating in excess of 10 percent for 
service-connected left foot plantar fasciitis.   

In December 2005, the RO granted service connection for 
status post right rotator cuff repair, status post left 
rotator cuff repair, postoperative left knee patellar tendon 
tear, and left foot plantar fasciitis.   The RO assigned a 10 
percent evaluation for the left shoulder disability, and the 
left knee disability, and a noncompensable evaluation for the 
Veteran's right shoulder, and left foot, disabilities.  In 
each case, the RO assigned an effective date for service 
connection of November 1, 2005 (i.e., the first day of the 
month following separation from service).  The Veteran 
appealed the issues of entitlement to increased initial 
evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In June 2007, the RO increased the Veteran's 
evaluation for his right shoulder disability, and his left 
foot disability, each to 10 percent.  In each case, the RO 
assigned an effective date for the 10 percent rating of 
November 1, 2005.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  

The Board will first analyze the claims involving the 
bilateral shoulders.  With regard to the history of these 
disabilities, see 38 C.F.R. § 4.1 (2009), the Veteran's 
service treatment reports show that in 1995, he was found to 
have a complete rotator cuff tear of the right shoulder, and 
that in 1996, he underwent surgical repair.  In April 2000, 
he was diagnosed with a torn left rotator cuff, and he 
underwent surgical repair.  

The RO has evaluated each of the Veteran's shoulder 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 
5099-5019.  See 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99").  This hyphenated diagnostic code may be read to 
indicate that a disorder of the muculoskeletal system is the 
service-connected disorder, and it is rated as if the 
residual condition is bursitis under 38 C.F.R. § 4.71a, DC 
5019.  

Under 5019, bursitis is to be rated on limitation of motion 
of affected part as degenerative arthritis.  The Board 
further notes that there are findings of degenerative changes 
in both shoulders, and that under DC 5003, arthritis will be 
rated on the basis of limitation of motion of the affected 
joint.  

The Board must determine whether a higher evaluation is 
warranted under any applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following 
diagnostic codes are relevant:

Under DC 5200, where there is ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees, can reach mouth 
and head, a 20 percent evaluation is warranted for the minor 
upper extremity, and a 30 percent evaluation is warranted for 
the major upper extremity.  

Under DC 5201, a 20 percent evaluation is warranted for a 
limitation of motion to midway between the side and shoulder 
level, for both the major arm, and the minor arm.    

Under DC 5202, a 20 percent evaluation is warranted for a 
malunion or other impairment of the humerus, with moderate 
deformity, for both the major arm, and the minor arm; or 
recurrent dislocation of the scapulohumeral joint, with 
infrequent episodes and guarding of movement only at the 
shoulder level, for both the major arm, and the minor arm.  
Where there is recurrent dislocation of the scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements, a 30 percent evaluation is warranted for the major 
arm, and a 20 percent evaluation is warranted for the minor 
arm.  

Under DC 5203, a 20 percent evaluation is warranted for 
clavicle or scapula, impairment of, dislocation of, nonunion 
of, with loose movement, for both the major arm, and the 
minor arm.  

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.  

A VA pre-discharge orthopedic examination report, dated in 
June 2005, shows that the Veteran's shoulders had 180 degrees 
of "extension (presumably forward elevation/flexion), and 
abduction, bilaterally.  The diagnosis notes rotator cuff 
tear left shoulder with weakness of the left shoulder, and 
residual capsulitis of the right shoulder secondary to 
rotator cuff tear and surgery.  

A VA pre-discharge general medical examination report, dated 
in July 2005, states that the Veteran is right-handed.  

A VA progress note, dated in June 2007, shows that the 
Veteran's right shoulder had flexion to 175 degrees, and 
abduction to 180 degrees, and that his left shoulder had 
flexion to 135 degrees, and abduction to 140 degrees.  VA 
progress notes, dated October 2005 in May 2007, contain 
notations that the Veteran's shoulders had no limitation of 
motion, and a March 2006 VA progress note indicates that his 
shoulders had a "good" range of motion; a June 2007 report 
notes a full ROM (range of motion) in abduction and flexion 
(no specific degrees of motion were provided), providing more 
evidence against this claim.  

A VA X-ray report for the shoulders, dated in March 2006, 
contains an impression of normal bones in both shoulders, 
with a small calcification on the soft tissues lateral to the 
surgical neck of the left humerus.  

A VA magnetic resonance imaging (MRI) study for the left 
shoulder, dated in May 2006, notes moderate degenerative 
changes at the acromioclavicular joint, and contains an 
impression noting evidence of prior surgery with 
blooming/susceptibility artifact present, findings compatible 
with a recurrent full thickness tear of the supraspinatous 
and infraspinatous, supraspinatous and infraspinatous 
muscular atrophy, superior subluxation of the humeral head 
with cortical irregularity of the lateral aspect of the 
humeral head as well as cystic degenerative changes involving 
the glenoid and humeral head, and rotator cuff tendonitis.  

A VA MRI study for the right shoulder, dated in May 2006,  
notes mild degenerative changes at the acromioclavicular 
joint, and contains an impression noting evidence of prior 
surgery with blooming/susceptibility artifact present, severe 
supraspinatous tendonosis with bursal surface partial 
thickness tear but without evidence of full thickness tear, 
infraspinous tendonosis, and posterior superior labral tear 
from approximately the 9:00 to the 11:00 position.   

The Board finds that the criteria for an initial evaluation 
in excess of 10 percent under DC 5200 and DC 5201 have not 
been met.  There is no evidence to show that either shoulder 
is productive of ankylosis of scapulohumeral articulation, 
that abduction of either shoulder is limited to 60 degrees, 
or that either shoulder is productive of a limitation of 
motion to midway between the side and shoulder level.  In 
fact, the Board finds that the records in the claims file 
provide evidence against such a finding.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the criteria for an 
initial evaluation in excess of 10 percent under DC 5200 and 
5201 have therefore not been met for either shoulder.  

In addition, there is no evidence to show a malunion of 
either humerus, recurrent dislocation or malunion of either 
scapulohumeral joint, or a nonunion or malunion of either 
clavicle or scapula.  The criteria for an initial evaluation 
in excess of 10 percent under DC's 5202 and 5203 are 
therefore not met for either shoulder.  

Finally, the Board has also considered the functional 
impairment which can be attributed to pain and weakness.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also VAGCOPPREC 9-98 (Aug. 14, 
1998).  In this case, a rating in excess of 10 percent is not 
warranted for either shoulder on the basis of additional 
functional loss due to pain and weakness.  The Veteran's 
reports of pain and weakness have been considered (it is the 
basis of the 10% finding).  The relevant findings in the June 
2005 VA pre-discharge examination report indicate that the 
left shoulder had marked weakness, and a central deltoid 
muscle defect, on abduction with resistance, as well as an 
increase in left shoulder pain upon repeated motion, but that 
there was no fatigability, lack of endurance, or 
incoordination.  VA progress notes show a number of 
treatments for complaints of shoulder pain (without which 
there would be no basis to find the 10% evaluation); a June 
2007 report notes that strength in the left shoulder was 
4+/5, and that strength in the right shoulder was 5/5.  VA 
progress notes, dated in September 2008, and March 2009, 
indicate a decreased range of motion in the left shoulder 
(specific degrees of motion were not provided), with "good" 
strength bilaterally.  

In summary, when the ranges of motion in the Veteran's right 
shoulder, and left shoulder, are considered together with the 
evidence (or lack thereof) of such symptoms as strength, 
laxity, incoordination, atrophy, or other neurological 
impairment, the Board finds that the record does not show 
that the Veteran's functional loss due to his service-
connected right shoulder disability, and his left shoulder 
disability, impairs him to such a degree that he has the 
equivalent of the criteria as required for an initial rating 
in excess of 10 percent for either shoulder.     

With regard to the claim for an initial rating in excess of 
10 percent for left knee patellar tendon tear, the Veteran's 
service treatment reports indicate that he underwent a left 
patellar tendon repair in 1989, with subsequent treatment for 
chronic left knee pain.  See 38 C.F.R. § 4.1.  

 The RO has evaluated this disability under DC's 5299-5019.  
This hyphenated diagnostic code may be read to indicate that 
a disorder of the knee is the service-connected disorder, and 
it is rated as if the residual condition is bursitis under DC 
5019.  

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.  

The Board finds that an initial rating in excess of 10 
percent under DC 5260 or DC 5261 is not warranted.  
Specifically, the only specific ranges of motion are found in 
a VA pre-discharge examination report, dated in June 2005, 
which shows that the Veteran's left knee had extension to 0 
degrees and flexion to 140 degrees.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  An associated X-ray 
report contains an impression noting fractured cerclage wires 
in the region of the patellar tendon.  The June 2005 
examination report notes that repeated motion caused an 
increase in pain (the basis for the current finding), and a 
decrease in range of motion of 10 degrees, with no 
fatigability, lack of endurance, or incardination after 
repeated motion.  A July 2005 VA pre-discharge general 
medical examination report notes complaints of intermittent 
left knee pain, that his gait was normal, and that a 
neurological examination was "physiological."  A March 2009 
VA progress note states that he exercises regularly on a 
bicycle or treadmill, three times per week, for 30 minutes, 
depending upon his knee.  

In summary, the medical evidence shows that the Veteran had a 
loss of motion of no more than 10 degrees with repeated 
motion, with no fatigability, lack of endurance, or 
incardination after repeated motion, and the Board finds 
that, when the ranges of motion in the left knee is 
considered together with the evidence of functional loss (or 
lack thereof) due to left knee pathology, the evidence does 
not support a conclusion that the loss of motion in the left 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As for the possibility of a higher initial evaluation under 
another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), under 38 C.F.R. § 4.71a, DC 5256 (2006), a 
20 percent rating is warranted for ankylosis of the knee with 
favorable angle in full extension or slight flexion.  

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  

Under 38 C.F.R. § 4.71a, DC 5262, a 20 percent evaluation is 
assignable for "Tibia and fibula, impairment of: Malunion 
of: With moderate knee or ankle disability."

However, in this case there is no evidence of ankylosis of 
the left knee.  With regard to DC 5257, the June 2005 
examination report states that there was no instability.  
With regard to DC 5262, there is no evidence of a malunion of 
the tibia and fibula.  Accordingly, the criteria for a rating 
in excess of 10 percent under DC's 5256, 5257, and 5262 have 
not been met.  In making this determination, the Board finds 
that since DC 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, as discussed 
above, no instability of the Veteran's left knee has been 
demonstrated, nor is there X-ray evidence of arthritis; 
therefore, a separate rating for instability of the left knee 
is not warranted.  

Further, in VAOPGCPREC 9-04, General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, the Veteran's left knee is not shown to have 
met the criteria for even a 0 percent rating under either DC 
5260 or DC 5261.  Additionally, to assign two, separate 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14.  

Based on the foregoing, the Board finds that the evidence 
shows that an initial rating in excess of 10 percent is not 
warranted for the Veteran's left knee patellar tendon tear, 
and that the claim must be denied.  

The RO has evaluated the Veteran's left foot disability under 
DC's
5099-5020.  This hyphenated diagnostic code may be read to 
indicate that a disorder of the foot is the service-connected 
disorder, and it is rated as if the residual condition is 
synovitis under DC 5020.   

DC 5020 directs that the disease should be rated on 
limitation of motion of the affected parts, as arthritis.  
Under DC 5003, arthritis will be rated on the basis of 
limitation of motion of the affected joint.  

Under DC 5284, a 20 percent rating is assigned for a 
moderately severe foot injury. 

The findings in the relevant evidence are insufficient to 
show that the Veteran has a moderately severe foot injury.  
Specifically, a VA pre-discharge foot examination report, 
dated in July 2005, shows that there was no evidence of an 
antalgic gait.  Muscle strength was +5/5, and deep tendon 
reflexes were +2/4.  The Achilles tendon alignment was 
normal.  There was no hallux valgus, or hammer toe 
deformities.  There was evidence of planter fasciitis.  The 
was dorsiflexion to 15 degrees, and plantar flexion to 45 
degrees.  An X-ray was noted to show small calcaneal spurs at 
the medial tuberosity, bilaterally, with no evidence of 
hallux valgus, and no evidence of fracture, tumor, or 
infection.  It was noted that the Veteran did not complain of 
any specific pain, weakness, or fatigue in his feet.  There 
were no functional limitations upon standing or walking, and 
no abnormal weightbearing.  The impression was plantar 
fasciitis, left foot, with bilateral heel spurs, 
asymptomatic, and onychomycosis fifth nail plates, 
bilaterally.  

There are no other findings to support a conclusion that the 
Veteran's condition more closely approximates a moderately 
severe foot injury.  Accordingly, an initial evaluation in 
excess of 10 percent under DC 5284 is not warranted.  

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot, and malunion or 
nonunion of tarsal or metatarsal bones, have not been 
demonstrated.  Thus Diagnostic Codes 5278, and 5283 are not 
for application.  38 C.F.R. § 4.71a, DC 5278, 5283 (2009).  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in January 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in March 
2009).  

With regard to the claims on appeal involving initial 
evaluations, the VCAA is no longer applicable.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The Board will point out, however, that for all claims, the 
RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears 
that all known and available service treatment reports, and 
post-service records relevant to the issues on appeal have 
been obtained and are associated with the Veteran's claims 
file.  The RO has obtained the Veteran's VA medical records, 
and the Veteran has been afforded examinations.  

In this regard, the Miami VA Medical Center has stated that 
it does not have any records for the Veteran that are dated 
prior to 2003.  See VA Form 119, dated in April 2009.

The January 2007 VCAA letter did not precede the RO's 
adjudication of the claims.  However, after the January 2007 
VCAA letter was sent, the case was readjudicated and in June 
2007, a Statement of the Case was provided to the appellant.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).  

Furthermore, a review of the Veteran's written statements, 
and the transcript of his hearing, held in April 2009, 
indicates that the Veteran has actual knowledge of what is 
needed to grant the claims, and that he has had a meaningful 
opportunity to participate in the development of his claims.  

In summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  The Board therefore 
concludes that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


